The material portion of the deed brought before us for construction by this appeal is as follows: *Page 380 
(543)    "This indenture, etc., witnesseth, that for and in consideration that he, the said Jack E. Mitchell, is to live with me, the said John Mitchell, and take care of me, the said John Mitchell, and my wife Sally, so long as we both live, and that I, the said John Mitchell, doth give to the said Jack E. Mitchell all of the tract of land whereon I now live at my death; containing one hundred and sixty-nine acres and that I, the said John Mitchell, do hereby warrant and defend the right and title of said land to Jack E. Mitchell and his heirs forever against the claims of all persons whatsoever."
The courts, in order to carry out the intent of the grantor, where it could be gathered from the face of a deed, have, in a liberal spirit, construed conveyances as passing an estate of inheritance in all cases where the word "heirs" was joined as a qualification to the name or designation of the bargainee, even in the clause of warranty, or where the covenant of warranty was confused with the premises or habendum, if, by a transposition of it, or by making a parenthesis, or in any way disregarding punctuation, the word "heirs" could be made to qualify the apt words of conveyance in the premises, or the words "to have and to hold," etc., in the habendum and tenendum, even though it was made thereby to do double duty as a part of the covenant of warranty also. Anderson v. Logan,105 N.C. 266; Winborne v. Downing, 105 N.C. 20; Vickersv. Leigh, 104 N.C. 257.
The words "his heirs forever," used in the connection in which they occur, bring the deed within the principle stated, and will be construed as operating both to pass the remainder in fee and to define the extent of the warranty. Anderson v. Logan, supra.
The judgment of the court below is
Affirmed.
Cited: Real Estate Co. v. Bland, 152 N.C. 230.
(544)